Citation Nr: 9916320	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  95-31 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an increased evaluation for status 
postoperative meniscectomy of the right knee, currently 
rated at 10 percent disabling. 

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder on a direct basis.

3. Entitlement to service connection for a left knee disorder 
on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
June 1969.  The veteran was honorably discharged. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from rating decisions dated in September 
1993 and December 1995 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California, denying 
the benefits sought.  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").

The Board notes that the United States Court of Appeals for 
the Federal Circuit has held that the United States Court of 
Appeals for Veterans Claims erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Hodge v. West, 155 F.3d. 1356, 1363-64 (Fed.Cir. 1998).  In 
Colvin, the Court adopted the following test with respect to 
the nature of the evidence which would constitute 
"material" evidence for purposes of reopening of a 
previously denied claim:  "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the claim on the merits."  Colvin, at 174.  In 
light of the holding in Hodge, the Board will analyze the 
evidence submitted in the instant case according to the 
standard articulated in 38 C.F.R. § 3.156(a) (1998).

In view of the fact that the Court has held in Fossie v. 
West, 12 Vet. App. 1 (1998), that the standard articulated in 
38 C.F.R. § 3.156(a) is less stringent than the one 
previously employed by Colvin, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993). 

The issue of entitlement to service connection for a left 
knee disability on a secondary basis will be addressed in the 
Remand section of this decision.


FINDINGS OF FACT

1. The appellant's right knee disability, characterized as 
status postoperative meniscectomy of the right knee, is 
manifested by subjective complaints pain, and by objective 
findings of crepitus, minimal muscle atrophy, diffuse and 
positive medial joint space tenderness, limitation of 
motion, and x-ray evidence consistent with mild 
degenerative changes; but there is no objective evidence 
of gross instability in any plane of the right knee.

2. The RO originally denied service connection for a left 
knee injury in an October 1969 rating decision.  The 
veteran did not appeal the decision.  

3. Evidence added to the record since the October 1969 rating 
decision bears directly and substantially upon the subject 
matter now under consideration (i.e., whether the 
veteran's current left knee disorder was incurred in or 
aggravated by military service), and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

4. The claim of entitlement to service connection for a left 
knee disorder on a direct basis is supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  



CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the veteran, 
the schedular criteria for a 20 percent disability 
evaluation for status postoperative meniscectomy of the 
right knee has been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5260 and 5260 
(1998).

2. Evidence received since the October 1969 RO decision, 
which denied the veteran's claim of entitlement to service 
connection for a left knee disorder on a direct basis, 
which is final, is new and material, and the claim for 
this benefit is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104, 3.156 
(1998).

3. The claim of entitlement to service connection for a left 
knee disorder on a direct basis is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Drosky v. Brown, 10 Vet. App. 251, 245 (1997) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 631- 32 (1992)).  
The Board is satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

In accordance with Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the medical records and all 
other evidence of record pertaining to the history of the 
veteran's right knee disability.  Accordingly, the Board has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence on file is inadequate 
for rating purposes.  38 C.F.R. §§ 4.1, 4.2 (1998).  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability at issue.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Therefore, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco, at 58.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. § 4.1 (1998).  When there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  When after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability; such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. §§ 
3.102, 4.3 (1998).
 
 Entitlement to service connection for postoperative lateral 
meniscectomy of the right knee was granted by an October 1969 
rating decision, and a non-compensable evaluation (zero 
percent) was assigned.  In a December 1992 rating decision, 
the RO granted a 10 percent disability evaluation based on 
manifestations of pain and x-ray findings of degenerative 
changes.  The 10 percent evaluation for this disability has 
since remained in effect.
 
 Currently, the veteran's service-connected status 
postoperative meniscectomy of the right knee is rated by 
analogy under 38 C.F.R. § 4.71a, DCs 5299-5257.  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).  This regulation allows the VA to rate an unlisted 
ailment under the criteria provided for "a closely related 
disease or injury" that is listed.  In deciding whether a 
listed disease or injury is "closely related" to the 
veteran's ailment, the VA may take into consideration three 
factors: (1) whether the "functions affected" by the 
ailments are analogous; (2) whether the "anatomical 
localization" of the ailments is analogous; and (3) whether 
the "symptomatology" of the ailments is analogous.  
Lendenmann v. Principi, 3 Vet. App. 345, 350-51 (1992).
 
 Notably, however, the evidence of record in this case does 
not reflect that the veteran's right knee disability is 
characteristic of symptoms of recurrent subluxation or 
lateral instability as contemplated by the criteria of DC 
5257.  Instead, his right knee disability most closely 
defines the criteria of DC 5003, as contemplated by 
limitation of motion of the right knee under DCs 5260 and 
5261.  In this respect, the Board notes that the clinical 
data contained in the reports of medical examination and 
treatment, dated during 1987 to 1998, disclose limitation of 
right knee motion, as well as x-ray evidence of mild joint 
space narrowing.  Moreover, it is also evident from these 
same reports that the veteran has functional limitation of 
the right knee, which has been medically associated with 
symptoms of right knee pain, due to the meniscectomy and mild 
degenerative joint disease.  Therefore, in light of the 
relevant medical evidence of record, the Board will evaluate 
the veteran's right knee disability pursuant to the criteria 
of DC 5003, 5260, and 5261.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's selection of a 
diagnostic code may not be set aside as "arbitrary, 
capricious, an abuse of discretion, or otherwise not in 
accordance with the law," if relevant data is examined and a 
reasonable basis exist for its selection) (citation omitted); 
see also Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995).
 
 Under DC 5003, degenerative arthritis (hypertrophic or 
osteoarthritis) established by x-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  When, 
however, the limitation of motion of the specific joint 
involved is non-compensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
Additionally, the regulations provide that painful, unstable, 
or malaligned joints due to a healed injury are entitled to 
at least a minimal compensable rating under the appropriate 
diagnostic code for that joint.  38 C.F.R. § 4.59 (1998).

Under DC 5260, a noncompensable evaluation is provided 
limitation of flexion of the leg to 60 degrees.  A 10 percent 
evaluation is provided for limitation of flexion of the leg 
to 45 degrees; a 20 percent evaluation is provided for 
limitation of flexion of the leg to 30 degrees; and a 30 
percent evaluation requires that flexion of the leg be 
limited to 15 degrees.  

Under DC 5261, a noncompensable evaluation is provided for 
extension of the leg limited to 5 degrees.  A 10 percent 
evaluation is provided for extension of the leg limited to 10 
degrees; a 20 percent evaluation is provided for extension of 
the leg limited to 15 degrees; and a 30 percent evaluation 
requires that extension of the leg be limited to 20 degrees.

Under DC 5257, a 10 percent evaluation is warranted for 
slight impairment of either knee, including recurrent 
subluxation and lateral instability; a 20 percent evaluation 
warrants moderate impairment; and a 30 percent evaluation 
requires severe impairment.  
 
 In summary, testimony from the October 1995 personal hearing 
reflects that the veteran's knees were injured in a 
pedestrian accident with a car bumper while on active duty.  
Transcript, hereinafter T., 2.  At the time, both knees were 
swollen and treated.  T. at 2.  He has had ongoing knee pain 
since the trauma in 1969.  T. at 2.  He used to wear braces 
when he worked.  T. at 3.  He had difficulty bending with 
them so he stopped wearing them at work.  T. at 3, 10.  He 
did not miss any work related to the knee disability.  T. at 
3.  He asserted that he has sustained no other injury to his 
knees.  T. at 5.  Most of the time, he had full range of 
motion.  T. at 5.  His knee disability limited his ability to 
stand and the distance he was able to walk.  T. at 8-9, 11.  
By the time he walked a 1/4 mile, he was limping.  T. at 8.  He 
rated his knee pain a "7" on a scale of 1-10 on a normal 
day.  T. at 9.  His knees were sensitive to weather changes.  
T. at 9. 
 
The record reflects that, during the period between June 1987 
to February 1998, the veteran received ongoing evaluation and 
treatment for his right knee pain, which included lower 
extremity strengthening exercises.  The diagnoses included 
mild osteoarthritis; right knee with chondromalacia patella 
following open lateral meniscectomy performed in the 
military; mild degenerative joint disease of the knees, 
bilaterally; and mild degenerative changes of the knees 
secondary to meniscal injury and removal in the past.

Specifically, the report of the November 1996 orthopedic VA 
examination reflects that the veteran had diffuse tenderness.  
Range of motion maneuvers were recorded as 110 of flexion, 
and zero degrees of extension.  A 3-degree valgus angle was 
indicated, and there was no gross instability in any plane.  
X-rays of the knee showed mild joint line narrowing that was 
more significant on the lateral side of the knee.  The 
diagnosis included mild degenerative changes of the knee, 
secondary to meniscus injury and removal in the past. 

The report of the February 1998 VA examination reflects that 
the veteran has subjective complaints of right knee giving 
way with some locking, as well as knee pain secondary to 
blunt force trauma in 1967-1968.  The veteran indicated that 
the pain encompassed the front and back of the knee and that 
it ranged from a sharp quality to a constant dull ache.  He 
reported that pivoting, stooping, kneeling, ascending stairs, 
and prolonged walking made the pain worse.  The veteran 
complained that his pain was daily, and that Motrin made the 
pain tolerable.  The onset, duration, and progression of the 
disease were detailed as blunt force trauma (anterior), hit 
by car bumper of an automobile.  The examiner noted that 
there was daily morning stiffness that improved after 5-10 
minutes of activity, minimal swelling, no infection, and some 
mild warmth occasionally, and no weakness.  The veteran 
reported that he had minimal kneeling at best.  He was unable 
to kneel or adequately ambulate without pain when symptomatic 
(during a flare-up).  The veteran treated his right knee with 
physical therapy, Motrin, and KT exercises.  He exercised at 
a gym 2-3 times week.  The veteran has been medically retired 
since August 1993.  On physical examination, there was a 
healed lateral scar and there was no warmth or erythema.  The 
length of the scar was 4.5-cm and "C"-shaped.  There was an 
arthroscopy scar.  The sinuses were normal, there was no 
deformity, there was minimal muscle atrophy, and the local 
temperature was normal.  There was point tenderness over the 
lateral surface of the patella.  There was no swelling.  The 
veteran had a mild antalgic gait.  The neurologic examination 
was normal with 5/5-muscle strength, good muscle tone, and 
deep tendon reflexes of 1-2+ bilaterally symmetrical.  
Flexion of the right knee was 110 degrees and extension was 0 
degrees.  There was no significant difference between active 
and passive range of motion.  X-rays of the right knee showed 
surgical clips and mild degenerative changes.  Diagnoses 
included right knee pain, probably secondary to blunt force 
trauma and meniscectomy and mild degenerative joint disease 
with functional limitations.  

 The most recent Sepulveda VA treatment records dated in 
October 1998 reflects chronic right knee pain and history of 
effusion and swelling that was resolved using immobilization.  
The examination did reflect crepitus, medial joint space 
tenderness, and a positive anterior drawer sign.  The 
assessment was rule out meniscal injury vs. anterior cruciate 
ligament injury.  The plan included a MRI of the right knee, 
immobilization, and medicate for pain.  The MRI report 
reflects degenerative changes, laterally, with partial 
removal of the anterior horn of the medial meniscus and 
severe oblique tear, posterior horn of the medial meniscus 
with a small amount of joint fluid. 
 
At the April 1999 Travel Board hearing, the veteran testified 
to the effect that he has buckling, excessive pain, popping, 
and grinding of the right knee.  Travel Board Transcript, 
hereinafter TB., at 2.  He described his pain, as continual 
and non-stop.  TB. at 6, 16.  He related that his right knee 
buckled more than his left, that he was able to kneel for a 
short duration, and that he loss function during flare-ups.  
TB. At 3, 12.  During a flare-up, he indicated that he could 
walk, but that he does not attempt to kneel or squat.  TB. at 
4.  He recalled that the slightest bit of bending affects his 
right knee; and that he is currently taking medication for 
pain.  TB. at 4-5.  He explained that the medication helps, 
but that it does not alleviate the pain.  TB. at 5.  Also, he 
related that he wears a Neoprene brace that helps with 
instability, but hampers walking.  TB. at 6.  He estimated 
that locking and instability of the knee occurred about 2-3 
times a year.  TB. at 7. 
 
 A review of the record shows that when the veteran was 
examined in November 1996, and in February 1998, it was 
indicated that he demonstrated range of motion of the right 
knee from 0 to 110 degrees.  See 38 C.F.R. § 4.71, Plate II 
(1998).  Although there was no instability or weakness of the 
right knee found during these examinations, it is significant 
to point out, however, that the most recent examination does 
reflect additional limitation of function due to flare-ups, 
an antalgic gait, crepitus, medial joint space tenderness, 
and a positive anterior drawer sign.  The MRI revealed 
degenerative changes, a severe oblique tear, and a small 
amount of joint fluid.  The treatment consisted of 
immobilization and medication for pain.  The Board has 
considered whether the factors including functional 
impairment and pain, as addressed under 38 C.F.R. §§ 4.10, 
4.40 and 4.45, would warrant a higher rating.  See Spurgeon 
v. Brown, 10 Vet. App. 194 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In light of examiner's comments in February 
1998 that there were functional limitations, and in view of 
the fact that he specifically diagnosed that the veteran has 
right knee pain secondary to a meniscectomy and degenerative 
joint disease, the Board finds that there is a reasonable 
basis to conclude that the evidence supports an increased 
rating to 20 percent for status postoperative meniscectomy of 
the right knee.
 
 However, the findings do not support in a rating in excess of 
20 percent for the right knee.  The findings clearly 
establish that there is only slight limitation of motion and 
some pain, crepitus, and a mild antalgic gait with some 
movements.  Accordingly, the Board finds that a 20 percent 
rating, but no higher, is warranted for the veteran's right 
knee disability.
 
 Furthermore, the medical evidence is not clinically 
characteristic of ankylosis of the knee (DC 5256), or 
malunion of the tibia and fibula with marked knee disability 
(DC 5262), which are required for a rating in excess of 20 
percent under the aforementioned diagnostic codes.  
Therefore, the Board determines that the veteran's right knee 
disability is most appropriately evaluated at the 20 percent 
rate under DC 5003, as contemplated by the criteria for 
limitation of motion pursuant to DCs 5260 and 5261.
 
 As illustrated above, the record reflects no objective 
evidence of instability of the right knee; and, thus, there 
is no identifiable additional disability for which a separate 
rating could be assigned under DC 5257.  Consequently, the 
application of VAOPCGPREC 23-97, 62 Fed. Reg. 53,603 (1997), 
therefore, is not in order.  Id. at slip op. 3 (holding that 
a claimant who has arthritis and instability of the knee may 
be rated separately under DCs 5003 and 5257); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).
 
Finality

By an October 1969 rating decision, the RO denied service 
connection for abrasions of the left knee on the basis that 
this condition was shown on the last examination.  The 
veteran did not appeal the decision.  38 U.S.C.A. §§ 7105(a), 
(b)(1) (West 1991 & Supp. 1999); 38 C.F.R. §§ 20.200, 
20.302(a) (1998).  Therefore, the October 1969 rating 
decision became final when the veteran did not file a notice 
of disagreement within one year of the date the notice of the 
unfavorable determination was mailed.  38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 1999).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203, (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  Second, if new and material evidence has been 
presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well-grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well-grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

In relevant part, the evidence of record at the time of the 
October 1969 RO decision is summarized as follows: 

Service medical records for the period of June 1966 to June 
1969 reflect that in April 1967 the veteran was struck at 
knee level by an automobile traveling at 10-15 miles per hour 
and that he was placed on a limited duty profile.  The record 
reflects left knee surgery and injury, however, the Board 
notes that surgery was performed on the right knee only.  

A September 1969 VA examination reflects that the claims file 
had been reviewed and that the veteran was hit by a car while 
walking.  He was treated for abrasions and lacerations of 
both knees.  Pain persisted and there was swelling.  He 
complained of pain in the left knee.  The veteran had a 
normal gait and there was no gross deformity.  There was no 
tenderness, swelling, redness, crepitus, infusion, or 
instability of the knee.  

Additional evidence associated with the claims file 
subsequent to the October 1969 RO decision that denied 
service connection based on the fact that there was no 
disability with regard to the left knee includes the 
following: 

VA treatment records dated for the period of June 1987 to 
September 1995 and November 1996 to October 1998 to include 
VA examinations dated in October 1992, April 1994, and 
November 1996 reflect injury to the left knee with no 
surgery, complaints of left knee pain, full range of motion, 
crepitus, no effusion, patellofemoral pain, and that the 
veteran wore bilateral patellar braces.  The diagnoses 
included degenerative joint disease, early osteoarthritis, 
bilateral chondromalacia, and lateral tracking. 

Specifically, the October 1992 VA examination reflects 
bilateral knee pain, sufficiently severe to awaken him at 
night.  On examination, the veteran was able to duck walk 
without significant pain or instability, and the knee 
manifested full range of motion.  The diagnosis was 
symptomatic left knee without objective signs.  The April 
1994 VA examination reflects slight subpatellar crepitus 
bilaterally, no effusion, and negative drawer and Lachman 
bilaterally.  The veteran had slight pain bilaterally on 
McMurray's.  The assessment was mild chondromalacia patella, 
left knee.  It was noted on the November 1996 VA examination 
that the veteran has began having increasing problems with 
pain in his left knee.  He did not have a specific injury, 
but he tended to shift the weight off of the right side.  On 
examination, there was diffuse tenderness of the knee.  
Flexion was 120 degrees and extension was zero degrees.  He 
had a 3-degree valgus angle with no gross instability in any 
plane.  X-rays of the knee showed mild joint line narrowing 
that was more significant on the lateral side of the knee.  
The diagnosis was mild degenerative changes of the knee, 
secondary to meniscus injury and removal in the past.  

Testimony from the April 1999 travel Board hearing reflect 
that he was hit by a car and sustained an injury to both 
knees.  TB. at 11.  After discharge from service in June 
1969, he had pain in the left knee.  TB. at 11.  Physicians 
at VA Sepulveda have told him that there was a relationship 
between his service connected right knee disability and his 
non-service connected left knee disability and that his 
service-connected right knee was aggravating his left knee.  
TB. at 12-13, 15.  He has an arthritic condition in his left 
knee and it buckles on occasion.  T. at 12.  His left knee 
buckles, pops, and grinds.  TB. at 12.  

The Board notes that in Evans v. West, 12 Vet. App. 22 
(1998), the Court stated that as a result of Hodge, the 
determination of whether new evidence was sufficiently 
material is a "fact-specific determination."  Id. at 28.  
Accordingly, the Court held that such a determination was to 
be reviewed under a deferential standard of review, which is 
the clearly erroneous standard.  Elkins, at 209.

According to the law, service connection may be granted for a 
disability that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1998).  The determinative issue is whether 
the onset of the current left knee disability had its onset 
in-service and continues up to the present date or whether 
the current disability was aggravated by any incident in-
service.  For the purposes of new and material evidence, 
there must be the submission of additional evidence that is 
not cumulative of any evidence already submitted and must be 
material to whether a left knee disability was incurred in or 
aggravated by military service.  If there is a current 
disability of the knee, then there must be a link established 
by medical evidence that has not been previously considered. 

On review of the evidence submitted since the October 1969 RO 
decision, the Board observes that the November 1996 
orthopedic VA examination is not only new but also material 
to the veteran's claim.  The examiner noted that the veteran 
has begun having increasing problems with pain in his left 
knee.  He did not have a specific injury, but he tends to 
shift the weight off of the right side.  This evidence 
establishes that there are mild degenerative changes of the 
knees, more significant on the right than the left, secondary 
to meniscal injury and removal in the past.  Similarly, the 
Board notes that the veteran's testimony in support of his 
claim are also new, in that they were not of record at the 
time of the October 1969 rating decision.  In that regard, 
the veteran asserts that his left knee disability was 
incurred in-service in an automobile accident.  This new 
evidence bears directly and substantially upon the subject 
matter now under consideration, whether the veteran's 
currently diagnosed left knee disability had its onset in-
service or was aggravated by an incident of military service.  
Therefore, the Board finds that this evidence is so 
significant that it must be considered to fairly decide the 
merits of his claim.  Based on the above discussion, the 
Board concludes that new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection of a left knee disability on a direct basis.

Since the Board has determined that the evidence submitted is 
new and material, the next question which must be resolved is 
whether the claim for direct service connection for the left 
knee is well grounded.  See Elkins, supra.  The Board 
concludes that a well grounded claim exists because a report 
of VA examination indicates a diagnosis of the veteran having 
a current left knee disability that is related to the 
meniscal injury he sustained during service.  In order to 
well ground a claim, the veteran need only show, through 
medical evidence, a plausible relationship of a medical 
nexus, that is, because of the in-service injury, he now has 
a left knee disability.  Mattern v. West, 12 Vet. App. 222, 
226 (1999).  The veteran has met the burden in this case.



ORDER

A 20 percent schedular evaluation for a postoperative lateral 
meniscectomy of the right knee is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

New and material evidence has been submitted to reopen a 
claim for service connection for a left knee disability on a 
direct basis.  The claim is well grounded.  To this extent, 
the appeal is granted.


REMAND

A review of the record reflects that VA physicians have 
indicated that the right knee disability has affected the 
left knee to cause disability.  Since service connection may 
also be established on a secondary basis where the disability 
is proximately due to or the result of service connected 
disease or injury, this new and material evidence establishes 
a "well-grounded" claim for service connection of a left 
knee disability on a direct and secondary basis.  38 C.F.R. 
§§  3.303, 3.310 (1998).  There is: 1) a medical diagnosis of 
a current disability; 2) medical and lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
3) medical evidence of a causal nexus between the in-service 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Reiber v. Brown, 7 Vet. 
App. 513 (1995).  Since both claims for service connection 
are plausible based on the new evidence of record, the VA's 
duty to assist has been triggered which encompasses a 
comprehensive review of the veteran's medical records and a 
determination by the RO as to service connection for a left 
knee disability on a direct or secondary basis.

As the veteran has presented well-grounded claims, the VA has 
the duty to assist him in the development of facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a).  The Court has held 
that the duty to assist the veteran includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of an individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

Upon review of the record, the Board notes that the October 
1996 VA examination does not reflect whether the service 
medical records were reviewed in conjunction with the 
examination.  Accordingly, the Board feels that the veteran 
should be afforded another VA examination to determine the 
etiology of his left knee disability.  Specifically, whether 
the left knee disability had its onset during service (i.e., 
as a result of the automobile accident on active duty) or 
whether it was caused or aggravated by a disability of 
service origin (i.e., the service connected status 
postoperative meniscectomy of the right knee).  38 C.F.R. §§ 
3.303, 3.310 (1998).  

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1. The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated his left knee 
disability since service.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  Failures to 
respond or negative replies should be 
noted in writing and also associated 
with the claims folder. 

2. The RO should schedule the veteran for 
a comprehensive VA orthopedic 
examination to determine the nature 
and etiology of any left knee 
disorder, to specifically include 
degenerative arthritis, present.  All 
indicated tests, studies, and X-rays 
should be undertaken.  It is 
imperative that the claims folder be 
made available for use by the examiner 
so that the veteran's medical history 
can be reviewed.  Based on the 
findings from the examination, and 
review of the veteran's entire medical 
record (as contained in the claims 
file), the examiner is requested to 
provide an opinion as to the 
following: Whether it is as least as 
likely as not that the left knee 
disability had its onset during 
service, or is etiologically related 
to any incident of service (namely the 
automobile accident in service)?  In 
the alternative, the examiner is also 
requested to provide an opinion as to 
whether it is as least as likely as 
not that the current left knee 
disability was either caused or 
aggravated by the service connected 
right knee disability.  The complete 
rationale for any opinion expressed 
should be provided.  

3. After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the report of examination.  
If the report does not include 
sufficient data or adequate responses 
to the specific opinions requested, 
the report must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1998).  

4. Thereafter, the RO should adjudicate, 
in light of the additional evidence, 
the claim for service connection for a 
left knee disability on a direct and 
secondary basis on the merits.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals




 

